Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on January 17, 2021 was received.  Claims 3-52-3, 6, 13-14, and 17 were cancelled.  Claims 1, 4-5, 7, 9-12, 15-16, and 18-20 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification has been withdrawn in view of the amendment to the title.

Claim Interpretation
Regarding limitations recited in Claims 1, 11, 12 and 19 which are directed to a manner of operating the disclosed device (e.g. “for supplying power for a main body of an electronic cigarette” (claim 1), “when the first battery is received in the receiving room…third mounting portion is connected to the second mounting portion…fourth mounting portion engaged with the first mounting portion” (claims 1 and 12), “when the second battery is received in the receiving room…third mounting portion is connected to the first mounting portion….fourth mounting portion is engaged with the second mounting portion” (claims 1 and 12), “so that a force can be applied on the plurality of engraving portions to tighten” (claims 11 and 19), etc.), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-20 are withdrawn, because independent claims 11 and 12 have been amended and claims 2-3, 6, 13-14, and 17 are cancelled.

Claims 1, 4-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 12 recites a power supply device and electronic cigarette respectively comprising “a first battery or a second battery” followed by “a length of the first battery along an axis direction of the housing is greater than that of the second battery, and a depth of the second circular wall along the axis direction of the housing is equal to a difference of the length of the first battery and the length of the second battery along the axis direction of the housing”.  It is unclear and indefinite as to whether both a first and second battery is required to be present and if not, how to further qualify and calculate a “length difference”.  It is also unclear and indefinite as to whether the depth of the second circular wall which is equal to a difference of such lengths is fixed to a specific standardized length/depth for those respective batteries or open to a range of values, and if open to a range, how the claimed device is configured to provide variability within such a range. For the purpose of comparison to the prior 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Messinger et al. on claims 1, 3-6, 8, 9, 11-12, 14-17, and 19-20 are withdrawn, because independent claims 1 and 12 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Messinger on claims 2, 10 and 13 is withdrawn, because independent claims 1 and 12 have been amended and claims 2 and 13 are cancelled.

The claim rejection under 35 U.S.C. 103 as unpatentable over Messinger as applied to claims 6 and 17 respectively and further in view of Sharrah et al. on claims 7 and 18 are withdrawn, because independent claims 1 and 12 have been amended.

Claim 1, 4, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Messinger et al. (US 2010/0271814).
Regarding claims 1 and 4, Messinger discloses a power supply device provided for supplying power for a main body of a battery powered device [Abstract, 0103, 0113] and comprising a first battery or a second battery (battery 150), an upper cover (end caps/tail assembly/head assembly), a housing (housing 20, 110) and a push button (switches/push button 42) [0026, 0028]; the housing comprising a receiving room for receiving the first battery or the second battery therein (see annotated Fig 1B below), a first opening and a second opening respectively connected to the receiving room (see annotated Fig 1B below), a first end 

    PNG
    media_image1.png
    463
    900
    media_image1.png
    Greyscale

the upper cover comprises a base and a third mounting member (see annotated Fig 1A below), with a diameter of the base greater than that of the third mounting member (Figs 1A, 1B), the third mounting member comprises a third mounting portion formed on the outer periphery thereof and connected to the first mounting portion or the second mounting portion to engage the upper cover with the housing (threads in or mates with the housing) [0026] and a first electrode post (contact springs) formed on an end surface thereof and electrically connected to the first battery or the second battery [0027]; 

    PNG
    media_image2.png
    452
    895
    media_image2.png
    Greyscale

wherein the push button (tail cap) comprises a fourth mounting member and a keying body (threads), with a diameter of the keying body greater than that of the fourth mounting member (Figs 1A, 1B), the fourth mounting member comprises a fourth mounting portion formed on the outer periphery thereof (outer periphery of tail cap facing battery housing) and connected to the first mounting portion or the second mounting portion to engage the push button with the housing [0028]; 
  
    PNG
    media_image3.png
    454
    895
    media_image3.png
    Greyscale


but does not explicitly disclose a depth of the second circular wall along an axis direction of the housing is equal to a difference of the length of the first battery and the second battery along the axis direction of the housing.

Regarding claim 5, Messinger discloses the power supply device as claimed in claim 1, wherein the upper cover comprises an installing hole for receiving the main body of the electrical product therein (see annotated Fig 1A above).  
Regarding claim 9, Messinger discloses the power supply device as claimed in claim 1, wherein the keying body comprises a pressing switch (switch operated by an actuator 44, 42) formed on an end surface thereof for switching the electrical product [0028]. 
Regarding claim 10, Messinger discloses the power supply device as claimed in claim 1, wherein the third mounting portion is a threaded structure [0026] but does not explicitly state that the length along the axis direction of the housing is greater than that of the first mounting member and the second mounting member. However, a skilled artisan would have readily recognized the length of threading could be made greater or shorter based on the needs of the tolerance needed to join the mounting portions. It would have been obvious to one having ordinary skill in the art when the invention was effectively filed to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. The courts have held that adjustability, where needed, is not a patentable advance.  In re Stevens , 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (MPEP 2144.04).

. 

Claims 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Messinger et al. (US 2010/0271814) in view of Giller (US 2015/0335072).
Regarding claims 12 and 15, Messinger discloses a power supply device provided for supplying power for a main body of a battery powered device [Abstract, 0103, 0113] and comprising a first battery or a second battery (battery 150), an upper cover (end caps/tail assembly/head assembly), a housing (housing 20, 110) and a push button (switches/push button 42) [0026, 0028]; the housing comprising a receiving room for receiving the first battery or the second battery therein (see annotated Fig 1B below), a first opening and a second opening respectively connected to the receiving room (see annotated Fig 1B below), a first end comprising a first mounting portion positioned on a bottom end of the first opening and formed adjacent to the first opening (see annotated Fig 1B below), and a second end comprising a second mounting portion and a second circular wall (end portion of head 24) connected between the second mounting portion and the second opening and formed adjacent to the second opening (see annotated Fig 1B below); and wherein the upper cover (head assembly 30) is connected to the first mounting portion or the second mounting portion (Figs 1A and 1B), while the push button (40 tail cap) is connected to the second mounting portion or the first mounting portion (Figs 1A and 1B) [0026-0028]; 

    PNG
    media_image1.png
    463
    900
    media_image1.png
    Greyscale

the upper cover comprises a base and a third mounting member (see annotated Fig 1A below), with a diameter of the base greater than that of the third mounting member (Figs 1A, 1B), the third mounting member comprises a third mounting portion formed on the outer periphery thereof and connected to the first mounting portion or the second mounting portion to engage the upper cover with the housing (threads in or mates with the housing) [0026] and a first electrode post (contact springs) formed on an end surface thereof and electrically connected to the first battery or the second battery [0027]; 

    PNG
    media_image2.png
    452
    895
    media_image2.png
    Greyscale

wherein the push button (tail cap) comprises a fourth mounting member and a keying body (threads), with a diameter of the keying body greater than that of the fourth mounting 
  
    PNG
    media_image3.png
    454
    895
    media_image3.png
    Greyscale


but is silent towards the device being an electronic cigarette and does not explicitly disclose a depth of the second circular wall along an axis direction of the housing is equal to a difference of the length of the first battery and the second battery along the axis direction of the housing.
Messinger further recognizes that the housing configuration is substantially similar in size and shape to the battery and have cavities for receiving such [0107].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to adjust the size and shape of the cavity for receiving the battery because Messinger recognizes that the housing configuration can be sized and shaped to provide sufficient spacing for the respective batteries used for the device being powered. Furthermore, the court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
Regarding claim 16, Messinger discloses the electrical product as claimed in claim 12, wherein the upper cover comprises an installing hole for receiving the main body of the electrical product therein (see annotated Fig 1A above). 
Regarding claim 19, Messinger discloses the power supply device as claimed in claim 12, wherein the keying body comprises a pressing switch (switch operated by an actuator 44, 42) formed on an end surface thereof for switching the electrical product [0028] and a fixing portion formed near an end surface thereof and comprising a plurality of engraving portions (rear portion of tail cap 40 near the actuator) for fixing the push button on the housing [0028]. 
Regarding claim 20, Messinger discloses the electrical product as claimed in claim 18, 
.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Messinger et al. as applied to claim 1 above, and further in view of Sharrah et al. (US 2006/0181870).
The teachings of Messinger as discussed above are herein incorporated.
Regarding claim 7, Messinger is silent towards the push button further comprises an insulating gasket installed on an end surface of the fourth mounting member, the insulating gasket comprising a plurality of protrusions formed thereon.  
Sharrah teaches an electrical product [0016] provided with a cylindrical housing holding a battery provided with an O-ring (insulating gasket with protrusions) provided between the housing and the tail cap in order to provide a water tight seal [Abstract, 0023, 0026]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a O-ring on the end surface of the mounting members of the push button of Messinger because Sharrah recognizes that such a sealing structure provides a water tight seal for the housing holding the electrical product and batteries powering the product.
Regarding claim 8, Messinger discloses the power supply device as claimed in claim 7, wherein the fourth mounting member comprises a second electrode post (electrical contact spring 46) formed on an end surface thereof and electrically connected to the first battery or the second battery [0028].  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Messinger et al. in view of Giller as applied to claim 12 above, and further in view of Sharrah et al. (US 2006/0181870).
The teachings of Messinger and Giller as discussed above are herein incorporated.

Sharrah teaches an electrical product [0016] provided with a cylindrical housing holding a battery provided with an O-ring (insulating gasket with protrusions) provided between the housing and the tail cap in order to provide a water tight seal [Abstract, 0023, 0026]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a O-ring on the end surface of the mounting members of the push button of Messinger because Sharrah recognizes that such a sealing structure provides a water tight seal for the housing holding the electrical product and batteries powering the product.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Messinger is different from and does not disclose “a length of the first battery along an axis direction of the housing is greater than that of the second battery, and a depth of the second circular wall along the axis direction of the housing equal to a difference of the length of the first battery and the length of the second battery along the axis direction of the housing”, and does not solve the technical problem of providing a device which can receive batteries of different lengths by changing the ends connected to the respective mounting portions, 
(b) the scope of the claims should be view in light of the specification and a laborious modification of Messinger would be required to achieve the claimed structure of the functional limitations of independent claim 1.

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejection presented above, a lack of clarity and definiteness to the claims exists in regards to the relationship between the first and second battery.  To elaborate, the scope requires either a first or second battery while further limitations require a comparative length between the two (confusing the antecedent required to give proper configuration to the device).  This respective comparison additionally lacks clarity as to whether such a value is fixed or variable in then establishing the depth of the second circular wall. Does the device accommodate for any battery which is greater in length than another?  As also stated in the claim interpretation section, portions of the amended limitations are written as intended use which does not further limit the claim as argued by Applicant. It should also be noted, the electrode posts (which provide the electrical contact to the batteries) of the third mounting member and the fourth mounting member appear to be only on one side of these members [0046, 0056, 0057 of instant applications PGPub] (Figs 10-13).  Even if the intended use limitations were positively recited, the alternation of the ends of the mounting members would not provide power for either the first or the second battery as the electrode posts are only on one end. The third and fourth mounting members as configured within the specification, can only provide power with one battery length potentially rising to the level of lack of enablement, and
(b) Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

	

Conclusion
Applicant's amendment necessitated the any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727